Citation Nr: 0419643	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals partial 
removal of the of right first rib secondary to 
osteochondroma. 
 
2.  Entitlement to service connection for cervical spine 
disability. 
 
3.  Entitlement to service connection for post operative 
residuals laceration of the right hand with severance of the 
flexor tendon of the fourth digit. 
 
4.  Entitlement to service connection for chronic headaches. 
 
5.  Entitlement to service connection for hearing loss. 
 
6.  Entitlement to service connection for tinnitus. 
 
7.  Entitlement to service connection for heart disease, to 
include as secondary to cervical spine disability. 
 
8.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 until 
December 1953.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from decisions of the 
VA Newark, New Jersey Regional Office (RO) that denied all of 
the issues listed on the title pages.  

The appellant was afforded a personal hearing in March 2003 
before the undersigned Veterans Law Judge sitting at Newark, 
New Jersey.  The transcripts are of record.  The appellant 
submitted additional evidence, including copies of service 
personnel records, and waived consideration of this 
information by the RO.  Therefore, it need not be returned to 
the RO for review and a supplemental statement of the case.  
38 C.F.R. § 20.1304 (2003).

The issues of entitlement to service connection for cervical 
spine disability, chronic headaches, heart disease, hearing 
loss and tinnitus will be are addressed in the REMAND portion 
of the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
issue of entitlement to a total rating based on 
unemployability due to service-connected disability will be 
deferred and held in abeyance until resolution of the above. 


FINDINGS OF FACT

1.  The postoperative residuals, laceration of the right hand 
with severance of the flexor tendon of the fourth digit, are 
of service origin.

2.  The postoperative residuals, osteochondroma of the right 
first rib with partial excision, are of service origin.


CONCLUSIONS OF LAW

1.  The postoperative residuals, laceration of the right hand 
with severance of the flexor tendon of the fourth digit, were 
incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303. (2003).

2.  The postoperative residuals, osteochondroma of the right 
first rib with partial excision, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

In light of the Board's favorable disposition of the issues 
on appeal for service connection for right fourth finger and 
right first rib disorders, it is found that the VCAA does not 
prevent the Board from rendering decisions on these issues.  
This is because they are complete grants of the benefits 
sought on appeal.  The Board thus finds that the appellant's 
right to due process of law as to these claims are not 
abrogated, and that the requirements of the VCAA have been 
met.

Factual Background

The service medical records which were submitted by veteran 
at his hearing reflect that in January 1951, his friend 
noticed a mass on the right side of his collarbone which X-
ray confirmed was tumor arising from the medial third of the 
first rib.  A diagnosis of osteochondroma of the first right 
rib was rendered which was determined to have not existed 
prior to entry.  The mass was removed by posterior 
thoracoplasty incision with a good margin of the normal rib.  
The appellant was placed on antibiotics and was subsequently 
placed on a regimen physical therapy for the arm and shoulder 
subsequent to which it was noted that there was good return 
of normal strength and activity.

The appellant was seen in sickbay in June 1951 after having 
dropped a bottle on his finger that broke resulting in a 
laceration of the right hand palm.  The veteran subsequently 
discovered he was unable to flex the fourth finger whereupon 
the wound was explored and he was found to have divided both 
flexor tendons.  It was reported that the sublimus tendon was 
resected and the profundus was repaired by the Runnell 
"pull-out wire" technique.  The finger was kept immobilized 
in partial flexion and the wire was removed on the 21st day.  
The veteran was noted to have regained almost complete 
flexion function by the time of discharge.  The separation 
examination showed no pertinent abnormality

Pursuant to the filing of his claim, the veteran underwent VA 
examination in February 2001.  History pertaining to the in-
service injury to the right hand, status post flexor tendon 
repair, and removal of a thoracic tumor with partial excision 
of the right first rib was provided.  Examination of the 
right hand revealed no swelling, increased heat, or erythema 
of the palmar surface.  It was reported that there was no 
obvious area of scarring on the volar surface of the hand or 
forearm.  A full painless range of motion of all digits of 
the hand could be achieved.  Grip strength was minimally 
diminished on the right.  Sensation was intact in all 
dermatomes of the hands, bilaterally.  The veteran was noted 
to have multiple areas of scarring on his torso.  X-rays of 
the right hand and chest were performed.  Pertinent diagnoses 
included post surgical deformity of the right first rib, 
status post clavicle resection, post surgical deformity of 
the flexion tendon of the 3rd digit, right

A VA skin examination in February 2001 disclosed a 2 X 1 
centimeter irregular atrophic scar of the palmar side of the 
right fourth finger, not painful to touch.  There was a 2 X 
0.2 centimeter surgical scar of the right palm, which was not 
painful to touch or interfered with the range of motion of 
the fourth finger.

Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.306 
(2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  

1.  Service connection for postoperative residuals laceration 
of the right hand with severance of the flexor tendon of the 
fourth digit of the right ring finger

Service medical records which have become available show that 
the veteran underwent surgery in service for an 
osteochondroma situated on the right clavicle. diagnosed as 
an osteochondroma.  A partial resection of the first right 
rib was performed.  The recent VA examination showed the 
presence of residual pathology resulting from the inservice 
hospitalization.  The diagnoses were post surgical deformity 
of the right first rib and status post clavicle resection.  
Accordingly, service connection is warranted.  

2.  Service connection for residuals of severed tendons of 
the right ring finger.

The service medical records which have become available also 
demonstrate that the veteran lacerated his right hand in 
service with resultant flexor tendon involvement that was 
surgically repaired.  On VA examination in February 2000, 
scars were present on the right fourth finger and palm of the 
right hand.  The Board thus finds that such residuals of the 
right hand injury are of service onset and, therefore, 
service connection is warranted.


ORDER

Service connection for post-surgical deformity of the right 
first rib is granted.

Service connection for postoperative residuals laceration of 
the right hand with severance of the flexor tendon of the 
fourth digit is granted.




REMAND

The veteran and his spouse stated during his hearing on 
appeal in March 2004 that he received Social Security 
retirement benefits, and that prior to such, he was in 
receipt of Social Security disability benefits for 20 years.  
Such records should be secured and associated with the claims 
folder.

The veteran also related at the hearing that he had sustained 
noise exposure as well as an injury to the head in service 
which led to hearing impairment.  A private physician wrote 
in August 2000 that the causes of the appellant's hearing 
loss was multifactorial, but included significant noise 
exposure in the military, as well as traumatic effects on the 
ear from a concussion.  The record reflects that the veteran 
has never had a VA audiology examination for compensation and 
pension purposes.  Consequently, a current VA examination is 
indicated in this regard for an opinion as to whether any 
current hearing impairment is related to noise exposure in 
service.  

As well, the appellant contends that he now has cervical 
radiculopathy and headaches related to head trauma in 
service.  A private physician, P. H. Schmaus, M.D., wrote in 
July and August 2000 that multiple injuries in service, as 
well as scar tissue from removal of the osteochondroma in 
service were implicated in current cervical spine disability.  
The 

The Board also notes that throughout the record, there are 
references to a number of doctors the veteran has seen 
throughout out the years for various disabilities.  On VA 
examination in February 2001, he indicated that he had been 
treated for coronary artery disease and hypertension, fusion 
of the cervical spine in 1973, surgery on the left humerus 
and wrist secondary to fractures at those sites in 1989, 
fracture of the right wrist, and right shoulder arthroscopic 
decompression.  Dr. Schmaus noted in August 2000 that another 
specialist would further evaluate the appellant.  The veteran 
should therefore be contacted and requested to provide 
information for retrieval of such records as most of them are 
shown to be fairly recent, and it appears they are pertinent 
to the claims still under consideration.  

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for the 
disabilities in issue from 1953 to the 
present which have not been previously 
submitted, to include Dr. Schmaus.  The 
RO should obtain copies of the actual 
treatment records from Dr. Schmaus.  He 
should be informed that he has the 
opportunity to submit lay statements 
attesting to the inservice injuries and 
disabilities.

3.  The RO should take the appropriate 
action to obtain a copy of the decision 
by the Social Security Administration 
warding SSI benefits and the evidence 
on which that decision was based.   

4.  The RO is requested to schedule the 
veteran for an examination by a 
specialist in ear disorders (MD), to 
determine the nature, severity, and 
etiology of any current hearing loss 
and/or tinnitus.  In additional 
audiometric examination any tests deemed 
necessary should be performed.  The 
claims folder should be made available to 
the examiner prior to the examination.

The examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any current hearing 
loss and/or tinnitus, if diagnosed, is 
related to military service.  A complete 
rationale for any opinion expressed 
should be included in the report.

5.  The veteran should be scheduled for 
a VA examination by an orthopedist in 
order to determine the nature, 
severity, and etiology of any cervical 
spine.  The claims folder is to be made 
available for review by the examiner 
prior to the evaluation.  All necessary 
special studies or tests should be 
accomplished.  The examiner is 
requested to obtain a detailed clinical 
history from the appellant.  

After a review of the record, the 
examiner is requested to render an 
opinion as to the following:

Whether it is as likely as not that the 
postoperative residuals of the 
osteochondroma, to include scarring 
caused or aggravates any cervical spine 
disorder diagnosed.  A complete 
rationale must be provided for the 
opinions expressed.

6.  Thereafter, following any 
additional development deemed 
appropriate by the RO, the RO should 
readjudicate the claims on appeal, to 
include a total rating based on 
unemployability due to service-
connected disability.  If the benefits 
sought remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case, 
and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



